Citation Nr: 0215050	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement, and a statement of the case (SOC) 
was issued in the same month.  The veteran submitted a 
substantive appeal in August 2000, with no hearing requested.

The Board construes that, in the October 2002 brief submitted 
by the veteran's representative, the issue of entitlement to 
service connection for major depression was raised.  The 
matter is hereby referred to the RO.


FINDINGS OF FACT

1.  The VA has complied with the duty to assist and the duty 
to notify as contained in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).

2.  The veteran did not serve in combat, based on the 
available evidence of record.

3.  The presence of a verified stressor in service has not 
been confirmed.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107(b), 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326); 67 Fed. Reg. 10,330, 
10,332 (March 7, 2002) (to be codified at 38 C.F.R. 
3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 2000, the veteran filed a claim of service connection 
for PTSD.  The veteran identified Pittsburgh VA Medical 
Center (VAMC) located on Highland Drive; R. Lesnock, M.D.; O. 
Medine, M.D., and B. Cotugno, M.D., as sources of relevant 
post-service medical treatment.  

Previously associated with the record was the veteran's 
report of separation (Form DD214) and service medical 
records.  The separation report listed the veteran's military 
occupational specialty (MOS) as "field artillery crewman" 
assigned to Battery C, 5th Battalion, 22nd Artillery.  The 
veteran received the Vietnam Service Medal and the Vietnam 
Campaign Medal with device 60.

Service medical records included the veteran's entrance 
examination report, dated in November 1966.  On clinical 
evaluation, the veteran's psychiatric health was listed as 
normal.  The veteran's clinical records were negative for 
psychiatric complaints or diagnoses, or any injuries due to 
combat.  On separation examination in November 1968, the 
veteran's psychiatric health was listed as normal.  In the 
associated report of medical history, the veteran denied ever 
having nervous trouble of any sort, frequent or terrifying 
nightmares, and depression or excessive worry.

The RO obtained treatment records from the Pittsburgh VAMC, 
including a discharge summary dated in February 2000.  The 
veteran was hospitalized for 10 days for psychological 
evaluation.  The veteran reportedly experienced "much battle 
and death of friends" in Vietnam.  He was diagnosed with, 
inter alia, PTSD.  
In May 2000, PTSD was to be ruled out as a possible 
diagnosis.  

In his July 2000 notice of disagreement, the veteran 
reiterated that he should be service-connected for PTSD.  
Following the issuance of an SOC, the RO sent an inquiry 
letter requesting that the veteran provide the details of his 
alleged stressors.  

The RO obtained the veteran's service personnel records.  A 
record of assignments listed the veteran's principal duty as 
"cannoneer" while serving in Vietnam.  

A VA PTSD examination was provided in August 2000.  The VA 
examiner indicated a review of the veteran's claims folder.  
The VA examiner noted that the veteran was followed by a 
psychiatric resident of the PTSD clinical team at the 
Pittsburgh VAMC, who gave a diagnosis of rule out PTSD.  The 
VA examiner found the evidence of record did not establish 
direct combat exposure.  The VA examiner explained that the 
evidence of record did establish that the veteran served in 
Vietnam with a combat unit.  On clinical interview, the 
veteran described several stressors, including a weapon 
"misfiring," a "buddy" killed in a mine explosion, a 
"buddy" killed in a truck explosion, and an incident when 
several soldiers in his camp were killed by mortar fire.  The 
veteran also described a post-service traumatic event.  While 
his co-worker held a 4,000 pound mold, the veteran searched 
for a "clamp."  The mold fell on his co-worker, crushing 
him to death.  The veteran blamed himself for the incident.  
The veteran reported that "everything began happening after 
that [incident of] August 1997. . . I had my breakdown in 
October 1997."  He added that he experienced no nightmares 
prior to the workplace accident of August 1997.  The VA 
examiner diagnosed major depression and PTSD, mild to 
moderate, secondary to industrial accident in 1997.

In May 2001, the Board remanded the claim for further 
evidentiary development.  Specifically, the RO was directed 
to request records from Dr. Lesnock, Dr. Medine, Dr. Cotugno, 
and Washington County Hospital, after obtaining proper 
authorization.  Furthermore, the RO was instructed to issue a 
follow-up stressor inquiry.  Pursuant to Board remand 
instructions, the RO notified the veteran concerning his 
claim in February 2002.  The RO outlined the evidence that it 
would obtain on the veteran's behalf upon completion of 
authorization forms.  In an April 2002 letter, the RO 
indicated that the veteran failed to respond to the February 
2002 letter.  The RO outlined the elements necessary to 
substantiate the veteran's claim, and requested that the 
veteran provide additional stressor details.  

In May 2002, the RO obtained records underlying the veteran's 
Social Security disability benefits award from the Social 
Security Administration (SSA).  In relevant part, the records 
included a November 1997 discharge summary from the 
Washington Hospital.  The discharge summary indicated that 
the veteran was hospitalized for depression.  D. Pistone, 
M.D., and O. Urrea, M.D. were listed as attending physicians.  
Treatment reports from the Psychiatric Care System, dated 
February to November 1998 were also included.  The 
Psychiatric Care System reports centered on psychiatric 
treatment for depression.  The SSA provided the veteran's 
treatment records from the office of Dr. Lesnock.  The 
aforementioned records, dated April 1996 to January 1998, 
largely concerned the veteran's orthopedic disorders.  Dr. 
Lesnock identified Dr. Pistone as the treatment provider for 
the veteran's depression.  In a private psychiatric 
evaluation report, dated in January 1998, the veteran's 
depression with psychotic features was given an onset date of 
October 1997.  PTSD was not diagnosed.  Again, in February 
1998, the veteran was diagnosed with major depression, and no 
diagnosis of PTSD was provided.  In a December 1998 SSA 
decision, the veteran was determined to be "disabled" for 
purposes of Social Security disability benefits.  Underlying 
impairments were listed as arthritis; fibromyalgia; high 
blood pressure; and major depression, severe, with psychotic 
features.

In a written brief submitted by the veteran's representative, 
it was requested that the veteran be offered another 
opportunity to provide the evidence needed to prove his case.  
Major depression was alleged to be evidence of PTSD.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).

The regulation guiding the analysis of service connection for 
PTSD is as follows, in pertinent part:

(f) Post-traumatic stress disorder.  Service 
connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. . . 
.

38 C.F.R. § 3.304(f) (2001); see 64 Fed. Reg. 32,807 (June 
18, 1999), revising 3.304(f) and codifying the decision of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board has 
reviewed the regulatory amendment to 38 C.F.R. § 3.304(f), 
and determines that the changes have no bearing on the 
veteran's case.  67 Fed. Reg. 10,330, 10,332 (March 7, 2002) 
(addition of the proof necessary to establish occurrence of a 
stressor in claims for service connection of PTSD resulting 
from personal assault, e.g. sexual assault).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat." See 
Zarycki at 98.  If the claimed stressor is not combat 
related, the veteran's lay testimony regarding an in-service 
stressor is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  The issue must be resolved on a 
case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (October 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statement and an almost 
unlimited variety of other types of evidence, but BVA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West 11 Vet. App. 353 (1998).  Neither is 
VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).

Based on the record in its entirety, the Board concludes that 
the evidence is insufficient to conclude that the veteran 
engaged in combat with the enemy.  His DD 214 form does not 
indicate that he received any decorations, medals, badges, 
etc. connoting combat service, and no evidence has been 
submitted indicating that the veteran engaged in combat with 
the enemy.  

As the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
38 C.F.R. § 3.304(f).  The record is devoid of any such 
corroborating evidence.  In an attempt to assist the veteran 
in verifying his stressors, the Board Remanded the case to 
the RO in order to obtain sufficient details of the stressor 
as would be necessary for verification from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
RO contacted the veteran on more than one occasion for 
details of his alleged stressors, but he failed to respond.  
In short, an examination of the record satisfies the 
undersigned that the veteran was adequately on notice that 
more was required of him if there was to be a successful 
search for the necessary stressor evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The factual data requested was straightforward and did not 
place an impossible or onerous task on the veteran.  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood at 193 
(1991).  Accordingly, in the absence of a verified stressor, 
service connection for PTSD may not be granted.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board finds that the RO has substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
66 Fed. Reg. at 45,630-31 (to be codified as 38 C.F.R. 
§ 3.159(b)(1), (c)(3)).  By RO letters of July 2000 and April 
2002, the veteran and his representative were specifically 
notified of the evidence necessary to substantiate the claim.  
Furthermore, the April 2002 RO letter notified the veteran of 
the portion of information and evidence was to be provided by 
the veteran and which portion the RO would attempt to obtain 
on the veteran's behalf.  In fulfilling the duty to assist, 
the RO obtained VA treatment records and SSA records.  
Notably, the SSA records included private treatment records 
previously identified as relevant to the claim.  The Board 
acknowledges that the veteran identified certain post-service 
private treatment care providers from whom records were not 
obtained.  Per Board remand instruction, the veteran was 
provided an opportunity to authorize VA to obtain these 
records; however, he failed to respond.  No explanation for 
the veteran's failure to cooperate has been provided.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Accordingly, VA has 
fulfilled the duty to assist in that regard.

The RO provided a VA examination, and pursuant to Board 
remand, provided several opportunities to identify additional 
post-service medical evidence and specific in-service 
stressors.  However, the veteran did not respond.  Therefore, 
the Board finds that the duties to notify and assist have 
been substantially fulfilled.  See generally, 38 U.S.C.A. 
§§ 5103(a), 5103A.



ORDER

Service connection for PTSD is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

